—Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 6, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
The Board’s conclusion that claimant had compelling reasons to leave his employment and that his leaving was therefore not voluntary is supported by substantial evidence. The Board found that claimant had been accused of misappropriating the employer’s merchandise, which claimant denied. Although he was not fired, claimant was nevertheless told that he was still accused and that he would be carefully watched in the future. Claimant testified that the employer refused to investigate his claim of innocence and that he felt he could no longer perform his job under such circumstances. The employer raises issues of credibility which were resolved against it by the Board.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.